  

Bank Acceptance Agreement

No: 701200088



 

Applicant: Shanghai Hailu Kunlun Hi-tech Engineering Co.,Ltd

Acceptor: Bank of Ningbo, Shanghai Branch

 

According to the law, legislation and the business institution , Both parties
enter into this agreement based on consensus

 

Accept the bank acceptance

 

The total bank acceptance which the applicant apply for is 4 pieces, amount
total of RMB 4 million.

On the condition of applicant fulfills its obligation under the agreement, the
acceptor agree to accept the bank acceptances, detail as following

 





  CER Energy    CER Energy   CER Energy   CER Energy      Recovery   Recovery  
Recovery   Recovery     (Shanghai)   (Shanghai)   (Shanghai)   (Shanghai) Name  
Co.,Ltd   Co.,Ltd   Co.,Ltd   Co.,Ltd Bank   ICBC Shanghai jidiangang branch  
ICBC Shanghai jidiangang branch   ICBC Shanghai jidiangang branch   ICBC
Shanghai jidiangang branch Account number   1001145719006914063  
1001145719006914063   1001145719006914063   1001145719006914063 Acceptance
amount   RMB 1 million   RMB 1 million   RMB 1 million   RMB 1 million date of
draft   2012.3.6   2012.3.6   2012.3.6   2012.3.6 Maturity date   2012.9.6  
2012.9.6   2012.9.6   2012.9.6





 



Delivery and payment of the bank acceptance

 

Applicant should deposit enough money to Acceptor before the mature date of bank
acceptance under this agreement unconditional. From the mature date of bank
acceptance, and as the following, the Acceptor has the rights to deduct the
payment from the account of applicant directly.

 

Commission charge

 

The commission is calculated with the 0.5% of the total amount of bank
acceptance, it is RMB 2000 under this agreement. The applicant agrees to pay
this commission to the acceptor at once

 

 

 

Security

1 The applicant should deposit RMB 2 million to the account (no:
70010099000062557) which opened in Acceptor or the branch of Acceptor. The
deposit cannot be used by Applicant, before the amount of acceptance has been
fully repaid. If the applicant can not repay the enough money at the maturity
date, the acceptor has the rights to deduct the lack part from the deposit
directly.

 

2. The interest rate of the deposit is calculated with following method:

 

It should calculate with the rate of 6 months fixed deposit issued by People's
Bank of China, if the period of deposit is not lasting for 6 months, the
interest rate will calculate in current deposit rate issued by People's Bank of
China.

 

Undertakings of Applicant

 

1.The Applicant undertakes the business rules of acceptor and authorize the
acceptor to have the right to deduct the deposit ,commission from its account

2.The bank acceptance under the contract is based on the true and legal
commercial transaction with authenticity and validity

3.Dispute raised with acceptance holder can not be the obstruction that makes
the refusal to fulfill obligation by Applicant .The dispute will have no effect
to the rights and obligation of each party under this agreement. The applicant
should repay full money to the acceptor on time based Article 2 of this
agreement.

4.Applicant undertakes to provide the document and information for operation
status ,financial report ,basic contract per the request of acceptor and should
be in the responsible of the authenticity and validity

5.During the period of this agreement, if there occurs any one situation as
following, the Applicant should notice Acceptor in time and provide full deposit
for the bank acceptance in advance or new guarantee according to the Acceptor’s
requirements. Meanwhile, the Acceptor has the rights to announce the overdue of
the credit that the Applicant got from the Acceptor, including but not limited
to following: loan, bill discount, bank acceptance, business financing, etc. and
the Acceptor has the rights to (1) stop to provide loan (2) recovery principle
and interest which has provided (3) bring a lawsuit against (4) apply to seizure
of all applicant’s property (5) the other method to keep the assets secure, and
the other branch of Bank of Ningbo also has the above rights

(1)If there is any great operation decision for the applicant, such as
Chinese-foreign joint, merge, disjunction, change the line of production,
disbandment or bankrupt, the Applicant should notice the Acceptor in written one
month advance. The successor of the Applicant would automatically be the new
Applicant after the written approval of the Acceptor under this agreement ,the
successor willl keep the same responsibility under this agreement

(2)If there is any change for the name, corporate representative, address ,
registered capital and so on of the Applicant ,then he should notice the
Acceptor in 3 days in written

 

 

 

 

(3)Besides above, if there is any other affair which has material effect for the
applicant to fulfill its obligation ,including but not limited to stop
production, logout, business license revoke, litigious activities, great
economic dispute, freezing of property, has trouble in financing status and so
on , the Applicant should notice the Acceptor in 3 days in written

6 All the meanings under this agreement are truthfulness. If the agreement is
regarded as invalidity, the Applicant will still fulfill its obligation of this
contract and will compensate all the loss of Acceptor.

7 The applicant will undertake other obligation which set by law

 

Rights and obligations of Acceptor

 

1.Except the situations of refusal payment set by law, the Acceptor will fully
pay the money to the Acceptance holder without any condition at the maturity
date of the bank of acceptance even if the Applicant can not pay the enough
money

2.If the Applicant can not pay the enough money at the maturity date, the
Acceptor has the rights to regard the unpaid money as overdue loan of the
Applicant and will calculate the interest and compound interest according to
statement 7 in Article 2 of without signing another loan contract with the
applicant. And the acceptor has the rights to deduct the principle and interest
and other fee from the applicant’s account or has the rights to get the
compensation from the applicant’s guaranty

3.If there occurs any other material affair not definite in statement 5 of
Article 2, which will damage the interest of Acceptor, the Acceptor has the
rights to hand over all the acceptance amount in advance or seeking legal
security procedures

4.If the Applicant break any terms or undertakings , besides to undertake the
responsibility of specified in Artical7 of this agreement, the Acceptor has the
rights to require the Applicant to provide full security deposit for the bank
acceptances and take other legal action to insure the assets

 

Responsibility of Breach

1.Both parties should fulfill the agreement or should afford the responsibility
of breach of agreement according to the related laws and regulations

2.If the Applicant can not repay the money, the Acceptor has the rights to
calculate the interest as 0.5% per day for the part of unpaid money. The
interest will be calculated with the interest as 0.5% by compound method

3.If the Applicant provides the false document or status on purpose. The
Applicant shall pay 10% of the acceptance amount under this agreement as the
penal sum to the acceptor

4.If there is any need for the Acceptor to achieve its creditor’s rights , the
Applicant should afford the legal cost, action cost ,lawyer cost ,travelling
cost or the other cost related to achieve the Acceptor’s rights

 

 

 

 

Guarantee for creditor's rights

 

If the applicant does not save or does not save enough cash deposit on the
Acceptors, the balance should be guaranteed by the guarantors of Wu Qinghuan and
Zhou Jialing. The guarantee contract number is 0700113920120019; 070010920120020

 

Miscellanea

1.If there is any dispute raised in the agreement , both parties should resolve
by negotiation, if failed , then can bring a lawsuit against in the people's
court in the location of the Acceptor

2.If any party thinks the agreement should have the justice then it needs both
parties to apply for the justice to the justice institution and clear the
effective of forcible execution. The justice cost should afforded by the
Applicant and the Acceptor has the rights to collect for

3.The matters not mentioned should handle by the laws and regulations, the rules
of acceptor and regulator

 

The contract is in 2 duplicate, each party hold one piece

 

Declaration and Note

 

The acceptor has brought the applicant's special attention to all terms in
relation to the rights and obligations of each Party, asked the applicant to
fully and accurately understand all such terms. The applicant has carefully read
and fully understands all contractual terms hereof and has no dispute over the
terms of this Contact.

 

Lender (seal): Bank of Ningbo, Shanghai branch



Person-in-charge/authorized representative: ____Shi Daoming____ __

 

Borrower (seal):_Shanghai Hailu Kunlun Hi-tech engineering Co.,Ltd



Legal representative/authorized representative: Wu Qinghuan

 

Date: ____2012-3-6___

 



 

